DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 20 is objected to because of the following informalities:
“Comprises” should be changed to --comprising--
There are two periods at the end of the claim. One should be removed.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, the applicant states that the coiled arrangement is traverse relative to the body of the handpiece. Examiner is unsure as to what is meant by the use of the word “traverse” in this context. Examiner will examine this claim as if “traverse” means “lying across” or “extending across”.  Clarification is requested.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Humbert (U.S. Patent Application Publication No. 20140005594).
Regarding claim 1, Humbert teaches a vapor ablation handpiece for assisting a physician perform vapor ablation with a vapor ablation catheter (Abstract, [0004]; Fig. 1, 2), the handpiece comprising: a body comprising a proximal end and a distal end, wherein the distal end is adapted to engage a proximal section of the vapor ablation catheter (Fig. 1, 2); a liquid input port for receiving a liquid ([0128]; Fig. 1, elements 3, 7); a vapor generating element comprising a first end, a second end, and an electrically conducting tube in a coiled arrangement comprising a plurality of coil turns ([0131]; Fig. 3a, 3b, elements 10, 12); a mandrel attached to the body supporting the vapor generating element in the coiled arrangement ([0131]; Fig. 2, elements 10, 11, 12); and a first electrical conductor in electrical communication with the first end of the vapor generating element, and a second electrical conductor in electrical communication with the second end of the vapor generating element for supplying a voltage difference across the vapor generating element when activated and causing the 
Regarding claim 2, Humbert further teaches wherein the mandrel maintains a gap between adjacent coil turns ([0131]; Fig. 2, element 12; from inspection of the figure, it appears there are gaps between each coil turn).
Regarding claim 16, Humbert further teaches a flexible electrical cable extending from the proximal end of the handle ([0130-0131]; Fig. 1, 2, elements 2, 7, 8, 15), and said cable comprising a connector for connecting to a vapor ablation controller ([0130-0131]; Fig. 1, 2, elements 2, 7, 8, 15).
Regarding claim 20, Humbert teaches a method for ablating tissue with condensable vapor (Abstract, [0004]; the method is inherent through use of the device) comprising: providing an electrically conducting tube in a coiled arrangement ([0131]; Fig. 3a, 3b, elements 10, 12); maintaining a gap between adjacent coil turns ([0131]; Fig. 2, element 12; from inspection of the figure, it appears there are gaps between each coil turn); transporting liquid through the tube ([0128]; Fig. 1, elements 3, 7); applying a voltage difference across the tube from a first end to a second end thereby converting the liquid to a condensable vapor ([0131]; Fig. 3a, 3b, elements 10, 11, 12, 15); and delivering the condensable vapor to the tissue (Abstract, [0004]).
Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 2, 7, 8, 10, 12, 15, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hastings (U.S. Patent Application Publication No. 20160220296) in view of Humbert.
Regarding claim 1, Hastings teaches a vapor ablation handpiece for assisting a physician perform vapor ablation with a vapor ablation catheter, the handpiece (Abstract) comprising: a body comprising a proximal end and a distal end, wherein the distal end is adapted to engage a proximal section of the vapor ablation catheter (Fig. 1, elements 102, 104); a liquid input port for receiving a liquid ([0041]; Fig. 3a, 3b, element 326); a vapor generating element comprising a first end, a second end, and an electrically conducting tube in a coiled arrangement comprising a plurality of coil turns ([0041]; Fig. 3a, 3b, element 322); and a first electrical conductor in electrical communication with the first end of the vapor generating element, and a second electrical conductor in electrical communication with the second end of the vapor generating element for supplying a voltage difference across the vapor generating element when activated and causing the vapor generating element to heat liquid therein converting the liquid to vapor ([0041]; Fig. 3b, element 325; electrical connections 325 supplying current and thus a voltage difference to the outer coil, which then would supply the current to the inner fluid coil, would result in the same result and function as the two electrical conductors as described by the applicant. Examiner deems this as a functional equivalency).
Hastings does not teach a mandrel attached to the body supporting the vapor generating element in the coiled arrangement.
Humbert, in a similar field of endeavor, teaches a mandrel attached to the body supporting the vapor generating element in the coiled arrangement ([0131]; Fig. 2, elements 10, 11, 12).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Hastings with a mandrel attached to the body supporting the vapor 
Regarding claim 2, the combination of Hastings and Humbert teaches all the elements of the claimed invention as stated above.
Hastings does not teach wherein the mandrel maintains a gap between adjacent coil turns.
Humbert further teaches wherein the mandrel maintains a gap between adjacent coil turns ([0131]; Fig. 2, element 12; from inspection of the figure, it appears there are gaps between each coil turn).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Hastings to where the mandrel maintains a gap between adjacent coil turns as taught by Humbert in order to prevent the chance of any sort of arcing occurring between adjacent coil turns (this is taught by Zinn et al. which is included strictly as an evidentiary reference (page 41, final paragraph of column 1 and beginning of column 2)). 
Regarding claim 6, the combination of Hastings and Humbert teaches all the elements of the claimed invention as stated above.
Hastings and Humbert do not explicitly teach wherein each said gap between the coil turns is at least 0.05 inches.
Humbert does teach spacing/gaps between each coil turn ([0131]; Fig. 2, element 12). As noted by Zinn et al., it is well known in the art of coil design for induction heating to ensure that 1) the space between coil turns should not be more than half the diameter of the tubing thus allowing for the least amount of heat loss within the system and 2) not spaced close enough such that electrical arcing could occur (page 33, final paragraph of column 3; page 41, final paragraph of column 1 and beginning of column 2). It is noted in the applicant’s specification that the outer diameter of the coil tubing can be between 0.05-0.1 inches and the gap width between turns can be preferably 0.04-0.06 inches.

Regarding claim 7, the combination of Hastings and Humbert teaches all the elements of the claimed invention as stated above.
Hastings further teaches a switch for controlling a function of the vapor ablation catheter when the vapor ablation catheter is connected to the vapor ablation handpiece ([0034-0035]).
Regarding claim 8, the combination of Hastings and Humbert teaches all the elements of the claimed invention as stated above.
Hastings further teaches wherein the switch activates the vapor catheter to deliver vapor continuously ([0034-0035]).
Regarding claim 10, the combination of Hastings and Humbert teaches all the elements of the claimed invention as stated above.
Hastings further teaches wherein the body is pistol-shaped (Fig. 3a, 3b).
Regarding claim 12, the combination of Hastings and Humbert teaches all the elements of the claimed invention as stated above.
Hastings further teaches wherein the coiled arrangement is traverse relative to the body of the handpiece ([0041]; Fig. 3a, 3b, element 322; as noted above, it is unclear to the examiner as to what is meant by the use of the word “traverse” in this context. Examiner will examine this claim as if “traverse” means “lying across” or “extending across”).
Regarding claim 15, the combination of Hastings and Humbert teaches all the elements of the claimed invention as stated above.
Hastings further teaches wherein the electrically conducting tube is a steel ([0041]).
Regarding claim 16, the combination of Hastings and Humbert teaches all the elements of the claimed invention as stated above.
Hastings does not teach a flexible electrical cable extending from the proximal end of the handle, and said cable comprising a connector for connecting to a vapor ablation controller.
Humbert further teaches a flexible electrical cable extending from the proximal end of the handle ([0130-0131]; Fig. 1, 2, elements 2, 7, 8, 15), and said cable comprising a connector for connecting to a vapor ablation controller ([0130-0131]; Fig. 1, 2, elements 2, 7, 8, 15).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Hastings with a flexible electrical cable extending from the proximal end of the handle, and said cable comprising a connector for connecting to a vapor ablation controller as taught by Humbert in order to allow the user to adequately control the amount of vapor ablation being provided to the tissue thus increasing the safety of the device.
Regarding claim 20, Hastings teaches a method for ablating tissue with condensable vapor (Abstract; the method is inherent from use of the device) comprising: providing an electrically conducting tube in a coiled arrangement ([0041]); transporting liquid through the tube ([0041]); applying a voltage difference across the tube from a first end to a second end thereby converting the liquid to a condensable vapor ([0041]; applying a current and thus a voltage difference at a first end of a conductive member would have to reach the second end of the conductive member); and delivering the condensable vapor to the tissue (Abstract, [0041]).
Hastings does not teach maintaining a gap between adjacent coil turns.

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Hastings to maintain a gap between adjacent coil turns as taught by Humbert in order to prevent the chance of any sort of arcing occurring between adjacent coil turns (this is taught by Zinn et al. which is included strictly as an evidentiary reference (page 41, final paragraph of column 1 and beginning of column 2)). 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hastings in view of Humbert and in further view of Shalev (U.S. Patent Application Publication No. 20130035751).
Regarding claim 3, the combination of Hastings and Humbert teaches all the elements of the claimed invention as stated above.
Hastings and Humbert do not teach wherein an axial length of the electrically conducting tube from the first end to the second end is at least 1 inch.
Shalev, in a similar field of endeavor, teaches wherein an axial length of the electrically conducting tube from the first end to the second end is at least 1 inch ([0108]).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the coil axial length of Shalev for the coil axial length of modified Hastings. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hastings in view of Humbert and in further view of Sharma (U.S. Patent Application Publication No. 20140200568).
Regarding claim 4, the combination of Hastings and Humbert teaches all the elements of the claimed invention as stated above.

Sharma, in a similar field of endeavor, teaches wherein the electrically conducting tube has an inner diameter in the range from 0.05 to 0.1 inches ([0302]).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the tube diameter of Sharma for the tube diameter of modified Hastings. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hastings in view of Humbert and in further view of Schwartz (U.S. Patent Application Publication No. 20030144658).
Regarding claim 5, the combination of Hastings and Humbert teaches all the elements of the claimed invention as stated above.
Hastings and Humbert do not teach wherein the coiled arrangement has a diameter in the range from 1 to 1.5 inches.
Schwartz, in a similar field of endeavor, teaches wherein the coiled arrangement has a diameter in the range from 1 to 1.5 inches ([0078]).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the coil diameter of Schwartz for the coil diameter of modified Hastings. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hastings in view of Humbert and in further view of Evans (U.S. Patent No. 5542928).
Regarding claim 6, the combination of Hastings and Humbert teaches all the elements of the claimed invention as stated above.
Hastings and Humbert do not teach wherein each said gap between the coil turns is at least 0.05 inches.
Evans, in a similar field of endeavor, teaches wherein each said gap between the coil turns is at least 0.05 inches (Col. 7, lines 42-52).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the gap length of Evans for the gap length of modified Hastings. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hastings in view of Humbert and in further view of Wang (U.S. Patent Application Publication No. 20150090575).
Regarding claim 9, the combination of Hastings and Humbert teaches all the elements of the claimed invention as stated above.
Hastings and Humbert do not teach at least one light device to indicate status of the handpiece.
Wang, in a similar field of endeavor, teaches at least one light device to indicate status of the handpiece ([0056]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Hastings and Humbert with at least one light device to indicate status of the handpiece as taught by Wang in order to allow the user to know when power was being delivered to the heating coil. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hastings in view of Humbert and in further view of Schmon (U.S. Patent Application Publication No. 20030164408).
Regarding claim 11, the combination of Hastings and Humbert teaches all the elements of the claimed invention as stated above.
Hastings and Humbert do not teach a hook-shaped projection for hanging the handpiece.
Schmon, in a pistol shaped device, teaches a hook-shaped projection for hanging the handpiece ([0019]; Fig. 1, element 4).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Hastings and Humbert with a hook-shaped projection for hanging the handpiece as taught by Schmon in order to allow the user to adequately hang the device.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hastings in view of Humbert and in further view of Sharma (U.S. Patent No. 10842557).
Regarding claim 13, the combination of Hastings and Humbert teaches all the elements of the claimed invention as stated above.
Hastings and Humbert do not teach a fan aimed at the electrically conducting tube.
Sharma, in a similar field of endeavor, teaches a fan aimed at the electrically conducting tube (Col. 98, lines 12-15; Fig. 40A, elements 4001, 4004, 4005, 4012).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Hastings and Humbert with a fan aimed at the electrically conducting tube as taught by Sharma in order to provide cooling to the coil. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hastings in view of Humbert and in further view of Shadduck (U.S. Patent Application Publication No. 20130116683).
Hastings and Humbert do not teach a fan aimed at the electrically conducting tube.
Shadduck, in a similar field of endeavor, teaches the device having at least one thermocouple ([0089]; Fig. 7, elements 186a-c).
. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hastings in view of Humbert and in further view of Clark (U.S. Patent No. 3331246).
Regarding claim 17, the combination of Hastings and Humbert teaches all the elements of the claimed invention as stated above.
Hastings and Humbert do not teach wherein the mandrel comprises a frame, and a plurality of receptacles, and wherein each receptacle is sized to accept an individual coil turn and hold the individual coil turn in place and to maintain a gap between adjacent coil turns.
Clark, in a device utilizing a heating coil provided with electrical power, teaches wherein the mandrel comprises a frame, and a plurality of receptacles (Fig. 2, elements 56, 57), and wherein each receptacle is sized to accept an individual coil turn and hold the individual coil turn in place and to maintain a gap between adjacent coil turns (Fig. 2, elements 56, 57).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Hastings and Humbert to where the mandrel comprises a frame, and a plurality of receptacles, and wherein each receptacle is sized to accept an individual coil turn and hold the individual coil turn in place and to maintain a gap between adjacent coil turns as taught by Clark in order to mitigate heat loss and prevent the chance of any sort of arcing occurring between adjacent coil turns (this is taught by Zinn et al. which is included strictly as an evidentiary reference (page 33, final paragraph of column 3, page 41, final paragraph of column 1 and beginning of column 2)). 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hastings in view of Humbert, in view of Clark, and in further view of Yu (U.S. Patent Application Publication No. 20030055415).
Regarding claim 18, the combination of Hastings, Humbert, and Clark teaches all the elements of the claimed invention as stated above.
Hastings, Humbert, and Clark do not teach wherein the coiled arrangement includes at least 15 coil turns.
Yu, in a similar field of endeavor, teaches wherein the coiled arrangement includes at least 15 coil turns ([0035]; Fig. 1, 2, element 40).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the amount of coil turns of Yu for the amount of coil turns of modified Hastings. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILS A POTTER whose telephone number is (571)272-6236.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 7:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        




/NILS A POTTER/Examiner, Art Unit 3794